

                                                                                        EXHIBIT
10.1




TENTH AMENDMENT TO EMPLOYMENT AGREEMENT


Whereas, heretofore, under date of May 12, 2004, Adams Resources & Energy, Inc.
(“ARE”) and Frank T. “Chip” Webster (“Webster”) entered into that certain
Employment Agreement bearing that date, which Employment Agreement provided for
the employment of Webster by ARE subject to the terms and conditions as set
forth; and


WHEREAS, Webster and ARE entered into that certain Employment Agreement
effective May 12, 2004 (as amended on May 18, 2005, May 19, 2006, March 1, 2007,
December 17, 2007, September 20, 2008, December 23, 208, December 8, 2009,
December 6, 2010, and December 6, 2011 collectively, the “Employment
Agreement”); and


WHEREAS, the Employment Agreement is now in full force and effect and ARE and
Webster mutually desire to hereby modify and amend the Employment Agreement to
the extent and in the manner hereinafter specified.


1. NOW, THEREFORE, in consideration of the premises and mutual promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, ARE and Webster do hereby mutually
agree that Section 1.(a) of the Agreement be and the same is hereby amended to
hereafter be and read as follows:


Section 1. (a)                      ARE hereby employs Webster as its President
and Chief Operating Officer and Webster hereby accepts such employment for the
time period beginning May 14, 2004, and ending May 13, 2016, subject to earlier
termination as hereinafter set forth (the "Term"). Anything herein contained to
the contrary notwithstanding, ARE shall have the unilateral right to terminate
Webster's employment at any time during the Term with or without cause.


2. ARE and Webster do hereby mutually agree that Section 5. (a) of the Agreement
be and the same hereby is amended  by adding the following sentence to the end
of Section  5(a):


In the event the Term of this Agreement is extended beyond May 13, 2015, the
base salary for the year May 14, 2015 to May 13, 2016, shall be the base salary
which was paid to Webster in the final year of the Term as set out in the
Agreement.


3.           This Amendment may be amended or modified only by written
instrument executed by ARE and Webster.


4.           This Amendment may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.


5.           This Amendment and the Employment Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof.




6.           Said Agreement, as hereby amended, shall continue in full force and
effect subject to all of its terms and provisions and ARE and Webster do hereby
agree and declare that the Agreement as amended, is binding upon each party and
is a valid and subsisting Agreement.


Executed the ______ day of ___________________, 2012.


ADAMS RESOURCES & ENERGY, INC.


    By/s/ K. S. Adams, Jr.
    K. S. Adams, Jr.
    Chairman of the Board and
Chief Executive Officer


   By/s/Frank T. Webster
    Frank T. "Chip" Webster
    President and Chief Operating Officer
 
 



 
 

--------------------------------------------------------------------------------

 
